UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-6894



JAMES PATRICK BEAMON,

                                          Petitioner - Appellant,

         versus


STATE OF MARYLAND,

                                           Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-96-2943-JFM)


Submitted:   September 11, 1997      Decided:   September 23, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Patrick Beamon, Appellant Pro Se. Annabelle Louise Lisic,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss the

appeal for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4. These periods

are "mandatory and jurisdictional." Browder v. Director, Dep't of
Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders. Fed. R. App. P. 4(a)(1). The

only exceptions to the appeal period are when the district court
extends the time to appeal under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on April 30, 1997; Appel-
lant's notice of appeal was filed on June 17, 1997, which is beyond

the thirty-day period. Appellant's failure to file a timely notice

of appeal* or to obtain either an extension or a reopening of the
appeal period leaves this court without jurisdiction to consider

the merits of Appellant's appeal. We therefore deny a certificate
of appealability and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         DISMISSED


* For the purposes of this appeal we assume that the date Appellant
wrote on the notice of appeal is the earliest date it would have
been submitted to prison authorities. See Houston v. Lack, 487 U.S.
266 (1988).
                                2